This is a Non-Final office action for serial number 16/921936.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci 7,104,525 in view of Zuares 5,832,675. Ricci discloses (Claim 1) an end cap for lumber products, comprising: an integral body comprising a lower surface (lower surface and at least three lateral walls (21b) defining an upwardly-opening cavity configured to receive an end of a rectangular piece of lumber (30), wherein the integral body comprises: an upper portion (20) comprising a first width and a first length (20); a lower portion (40) comprising a second width and a second length, wherein the first width is smaller than the second width; Claim 5 further comprising a removable lateral wall portion (removable wall 21a) configured to be removably positioned between a first lateral wall and a third lateral wall, wherein the removal lateral wall portion comprises lateral projections (25) configured to engage respective lateral grooves (26) in the integral body; Claim 10 an end cap assembly, comprising: a main body comprising: a first lateral wall (21b), a second lateral wall (21b), a third lateral wall (21b), defining a cavity, wherein each of the first lateral wall, the second lateral wall, and the third lateral wall comprise an upper portion having a first thickness (21b), a base portion (40) having a larger second thickness, wherein the main body and the removable side wall portion are configured to form a tongue (25) and groove (26) coupling such that, when the removable side wall (21a) is coupled to the main body, the end cap assembly comprises a symmetrical cross-section. 
[AltContent: arrow][AltContent: textbox (lower surface of 41)]
    PNG
    media_image1.png
    746
    459
    media_image1.png
    Greyscale

Ricci discloses all of the limitations of the claimed invention except for a tapered surface positioned between the upper portion and the lower portion, wherein a first lateral wall defines a first through-hole in the upper portion of the body extending from an exterior surface of the first lateral wall to an interior surface of the first lateral wall; a second lateral wall opposite the first lateral wall defines a second through-hole in the upper portion of the body extending from an exterior surface of the second lateral wall to an interior surface of the second lateral wall. Zuares disclose Claim 1 an end cap for lumber products, comprising: a body comprising a lower surface and at least three lateral walls defining an upwardly-opening cavity configured to receive an end of a rectangular piece of lumber, wherein the integral body comprises: an upper portion comprising a first width and a first length; a lower portion comprising a second width and a second length, wherein the first width is smaller than the second width and wherein the first length is smaller than the second length; and a transition portion comprising a tapered surface positioned between the upper portion and the lower portion, wherein a first lateral wall defines a first through-hole in the upper portion of the body extending from an exterior surface of the first lateral wall to an interior surface of the first lateral wall.              

 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (transition portion
first wall
second wall
lower portion )][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper portion (22)
fourth wall
third wall
through holes (20))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                          
    PNG
    media_image2.png
    239
    284
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the an upper portion comprising a first width and a first length; a lower portion comprising a second width and a second length, wherein the first width is smaller than the second width and wherein the first length is smaller than the second length; and a transition portion comprising a tapered surface positioned between the upper portion and the lower portion, wherein a first lateral wall defines a first through-hole in the upper portion of the body extending from an exterior surface of the first lateral wall to an interior surface of the first lateral wall as taught by Zuares for the purpose of providing a snug fit over the lumber to create a water tight flange and allowing the tapering for rapidly shed water as motivated by Ricci within column 3, lines 21-23 for the shape of the apparatus.  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci 7,104,525 in view of Zuares 5,832,675 in view of Sain 3,456,757. Ricci in view of Zuares discloses all of the limitations of the claimed invention except for the high-friction pad on the lower surface. Sain discloses a high-friction pad positioned on the lower surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci in view of Zuares to have included a high-friction pad positioned on the lower surface as taught by Sain for the purpose of preventing accidental slipping and sliding.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci 7,104,525 in view of Zuares 5,832,675. Ricci in view of Zuares discloses all of the limitations of the claimed invention except for (Claim 4) wherein the integral body comprises a molded construction formed of at least one of nylon, polyethylene, polyvinyl, polyetheretherketone (PEEK), or Acrylonitrile butadiene styrene (ABS). It would have been an obvious matter of design choice to have made the integral body comprises a molded construction formed of at least one of nylon, polyethylene, polyvinyl, polyetheretherketone (PEEK), or Acrylonitrile butadiene styrene (ABS).     , since such a modification would have involved a mere change in the shape of a component since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci 7,104,525 in view of Zuares 5,832,675 in view of Stanfield 6,098,353. Ricci in view of Zuares discloses all of the limitations of the claimed invention except for the bottom wall. Stanfield teaches it is known to have (claim 10) an end cap assembly, comprising: a main body comprising: a first lateral wall (12S) , a second lateral wall (other 12S), a third lateral wall (another 12S), and a bottom wall (12B) defining a cavity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci in view of Zuares to have included the bottom wall as taught by Stanfield for the purpose of providing an enclosure that prevents water damage and deterioration from outside elements or insects on lumber on the lower end.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bertke 1,004,550 in view of Ricci 7,104,525. Bertke discloses a footing configured to couple to an end of a piece of lumber, the footing comprising: a cap portion comprising a plurality of walls defining a cavity configured to receive the end of the piece of lumber, wherein the cap portion comprises a lower section and an upper section, the upper section defining an opening of the cavity, and a roller assembly attached to a first lateral wall of the cap portion, the roller assembly comprising: a wheel; an axel; and a wheel housing coupled to the axel, wherein the roller assembly is coupled to the cap portion such that the wheel is positioned above a bottom plane of the cap portion.  Bertke discloses all of the limitations of the claimed invention except for and wherein the lower section comprises a first outer profile that is larger than a second outer profile of the upper section. Ricci teaches that it is known to have the lower section (40)  comprises a first outer profile that is larger than a second outer profile of the upper section (20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertke to have made the lower section comprises a first outer profile that is larger than a second outer profile of the upper section as taught by Ricci for the purpose of providing for a device having sidewalls and a base portion engageable with a ground surface for effectively assisting to maintain the device at a substantially stable position during operating condition and direct fluid outwardly and away from the sidewalls to prevent damage from environmental conditions.







[AltContent: arrow][AltContent: textbox (cavity)][AltContent: textbox (wheel housing
axel (16)
wheel (10))][AltContent: textbox (plurality of walls)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (upper section
lower section)]  
    PNG
    media_image3.png
    478
    339
    media_image3.png
    Greyscale

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bertke 1,004,550 in view of Ricci 7,104,525 in view of Haaser 6,328,330. Bertke in view of Ricci discloses all of the limitations of the claimed invention except for wherein the roller assembly is separably attached to the first lateral wall of the cap portion, wherein the wheel housing comprises an inner surface configured to abut the lower section and the upper section of the cap portion and wherein the inner surface of the wheel housing defines a first through-hole and the first lateral wall defines a second through-hole, and wherein the roller assembly is separably attached to the first lateral wall via a fastener positioned through the first lateral wall and the inner surface. Abraham teaches it is known to have the roller assembly (Figure 3) separably attached to the first lateral wall  (near 61) of the cap portion (30), wherein the wheel housing comprises an inner surface configured to abut the lower section and the upper section of the cap portion and wherein the inner surface of the wheel housing (24/250) defines a first through-hole (132) and the first lateral wall defines a second through-hole (63), and wherein the roller assembly is separably attached to the first lateral (near 61) wall via a fastener (60) positioned through the first lateral wall and the inner surface (surface of 25 and 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertke in view of Ricci to have the roller assembly is separably attached to the first lateral wall of the cap portion, wherein the wheel housing comprises an inner surface configured to abut the lower section and the upper section of the cap portion and wherein the inner surface of the wheel housing defines a first through-hole and the first lateral wall defines a second through-hole, and wherein the roller assembly is separably attached to the first lateral wall via a fastener positioned through the first lateral wall and the inner surface as taught by Haaser for the purpose of providing a means to allow detachment for the wheel for replace when damaged.




Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The footing of claim 8, wherein the upper section of the first lateral wall defines a securing hole, and wherein the roller assembly is coupled to the first lateral wall such that access to the securing hole is unobstructed and including all the other limitations of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional cap devices.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631